NewMAN, J.
1. As to the first item, of $115.45, the referee found that the plaintiff had actually disbursed the sum of $39 for the conveyance of prisoners, and that the residue of the charge was for the transportation of prisoners by his own conveyance, and for which he made no actual disbursement; but that the charges were reasonable in amount. It is evident that these latter were not “ necessary disburse*444ments actually made,” within the intention of sec. 843, R. S., and so were not recoverable. Crocker v. Brown Co. 35 Wis. 284; McDonald v. Milwaukee Co. 41 Wis. 642; Hartwell v. Waukesha Co. 43 Wis. 311; Parsons v. Waukesha Co. 83 Wis. 288.
2, 3. No specific fee is provided for making the written return of service by the officer upon warrants, subpoenas, and venires. Officers take their offices cum onere, and services required of them, for which no specific fee is provided, are considered to be compensated by the fees alloAved for other services. Cases cited above.
The judgment is affirmed upon plaintiff’s appeal.
The statute contemplates that assistance in making arrests may sometimes be necessary, and it provides for such assistance. It makes it compulsory upon the person called upon by the officer to render assistance. R. S. sec. 4488. But it is not contemplated that assistance will be ordinarily necessary in making arrests for mere misdemeanors or about the mere ordinary police of villages, but infrequently and in important and urgent cases. But when such assistance is called, that creates no debt upon the officer. The service is not rendered to the officer, but to the public; and the officer is under no obligation to pay for it. If he do so, it is as a mere volunteer, and the money paid cannot be recovered. It is enough that the statute has not provided for the reimbursement of such expenditures by the county. Cases cited above.
The judgment of the circuit court is reversed upon the county’s appeal.
By the Oowrt.— Ordered accordingly.